Order entered April 1, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01435-CV

                           IRINA VALENTINA TREST, Appellant

                                                 V.

                                   AH4R-TX2, LLC, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-1760-2014

                                             ORDER
       Before the Court is Collin County Clerk Stacey Kemp’s March 31, 2015 request for

extension of time to file the clerk’s record based on appellant’s failure to pay the clerk’s fee. See

TEX. R. APP. P. 35.3(a)(2). Our records reflect appellant filed an affidavit of indigence on

November 4, 2014. See id. 20.1(a)(2). The Collin County’s online docket sheet reflects an order

denying the affidavit was signed November 6, 2014 and another order was signed November 13,

2014. However, the docket sheet does not reflect a contest was filed. See id. 20.1(f). So the

Court may determine whether appellant is responsible for paying the clerk’s fee, we ORDER

Ms. Kemp to file, no later than April 6, 2015, a clerk’s record containing a copy of the affidavit

of indigence the November 4th and 13th orders denied, a copy of all contests to that affidavit,

and a copy of the November 4th and 13th orders.

                                                       /s/    CRAIG STODDART
                                                              JUSTICE